Citation Nr: 1625639	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  08-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Fay E. Fishman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1966 to December 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in St. Paul, Minnesota, which denied service connection for chronic obstructive lung disease (COPD) and declined to reopen service connection for asthmatic bronchitis.  This case was first before the Board in November 2011, where the Board reopened service connection for asthmatic bronchitis, and remanded the issues then on appeal to obtain a VA respiratory examination for compensation purposes.  

The Veteran received a VA respiratory examination in November 2011, and the matter was returned to the Board.  In a subsequent January 2014 Board decision, the issues of service connection for asthmatic bronchitis and COPD were again remanded for further development, specifically, to obtain outstanding Social Security Administration (SSA) documentation and to order an addendum opinion to the November 2011 VA respiratory examination as to the bronchitis issue.  The record reflects that the outstanding SSA documents were associated with the file and an addendum opinion was obtained in March 2014.  Upon the matter being returned to the Board, in a December 2014 decision the matter was again remanded to allow the Veteran to testify at a Board videoconference hearing.

The Veteran testified from St. Paul, Minnesota, at a March 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  The case was returned to the Board, and in a May 2015 decision, the Board denied service connection for COPD and again remanded the issue of service connection for asthmatic bronchitis for an addendum opinion.  An adequate addendum opinion, which has been associated with the record, was rendered in June 2015.

Based upon the evidence then of record, in a March 2016 decision, the Board denied the issue of service connection for asthmatic bronchitis.  Subsequently, VA received a Motion to Vacate the March 2016 decision on the grounds that VA had failed to adjudicate a request for a 30-day extension to submit evidence.  

In the instant decision, the Board vacates the March 2016 decision and grants service connection for recurrent asthmatic bronchitis.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board now grants service connection for asthmatic bronchitis, which is a total grant of benefits as to the issue on appeal, the Board need not address Stegall compliance at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  Due process was not followed when VA failed to rule on the representative's February 29, 2016 motion for a 30-day extension to submit additional evidence in the instant matter.

2.  Asthmatic bronchitis did not clearly and unmistakably preexist service.

3.  The Veteran is currently diagnosed with recurrent asthmatic bronchitis.

4.  During service the Veteran was diagnosed with and treated for chronic bronchitis and pneumonia and was subsequently medically discharged from service due to the bronchitis disability.

5.  The currently diagnosed recurrent asthmatic bronchitis is related to the in-service diagnosis and treatment for chronic bronchitis and pneumonia.


CONCLUSIONS OF LAW

1.  The March 16, 2016 Board decision denying service connection for asthmatic bronchitis is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

2.  The evidence is not clear and unmistakable that asthmatic bronchitis preexisted service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for recurrent asthmatic bronchitis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.    

In its March 16, 2016 decision, the Board denied service connection for asthmatic bronchitis.  Subsequently, the Veteran's representative filed a Motion to Vacate, arguing that prior to the decision a request had been made for an additional 30 days to submit further evidence in the instant matter.  Review of the record reflects that on February 29, 2016 the Veteran's representative sent VA a letter stating that additional evidence would be received by the Veteran within the next 30 days, and the representative requested an extension of time to allow for the submission of this evidence.  The record reflects that this letter was received by VA on March 7, 2016, prior to the issuance of the March 16, 2016 decision.  While it appears that the extension request was not scanned into the VBMS online system at the time of the March 16, 2016 decision, this does not detract from the fact that the extension request was in VA's possession prior to the issuance of the March 16, 2016 decision, and that the request should have been ruled upon prior to the issuance of a decision denying service connection for asthmatic bronchitis.  

Considering the above, the Board finds that issuing a decision denying service connection for asthmatic bronchitis prior to ruling upon the request for a 30-day evidence submission extension was a denial of due process.  Accordingly, the Board VACATES its March 16, 2016, decision denying service connection for asthmatic bronchitis.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for asthmatic bronchitis, which is a complete grant as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, asthmatic bronchitis is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The Veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096 ).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 
25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Preexistence of Asthmatic Bronchitis

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence is not clear and unmistakable that the Veteran's recurrent asthmatic bronchitis disability existed prior to service.  The relevant evidence concerning the preexistence of recurrent asthmatic bronchitis is as follows.

Upon service entrance, in a December 1965 report of medical history, the Veteran advanced having the following problems prior to service: whooping cough, chronic or frequent colds, hay fever, shortness of breath, pain or pressure in the chest, chronic cough, "bad lungs," and bronchitis.  Per the December 1965 pre-induction service examination, the Veteran was not diagnosed with any respiratory disabilities at service entrance, including chronic and/or asthmatic bronchitis.

In an April 1966 Record of Induction, the Veteran conveyed having "bad knees, bronchitis; scarred lungs due to sickness."  A July 1966 letter found within the Veteran's service treatment records reflects that the Veteran was treated for coryza, pharyngitis, and bronchitis in June 1963.  The letter went on to state that in July 1966, approximately three months after service entrance, the Veteran was treated for, and diagnosed with, interstitial pneumonitis and asthmatic bronchitis.  A corresponding July 1966 clinical record noted that the Veteran had a history of "chronic and recurrent bronchitis," with the present episode beginning about June 1966.  A history of bronchitis was advanced in a different July 1966 service treatment record, and in another July 1966 service treatment record it was noted that the Veteran had "recurrent respiratory infections and symptoms since childhood and was hospitalized in the Los Angeles Health clinic in 1959 for three months."  The July 1966 record diagnosed chronic bronchitis and stated that the Veteran had been treated with numerous antibiotic shots.  In a subsequent August 1966 medical report, it was noted that a November 1960 X-ray showed bronchial thickening near the heart.  

The report from the October 1966 medical board examination conveys that the Veteran was diagnosed with chronic recurrent bronchitis, and that the Veteran was not qualified for retention.  Subsequently, in November 1966, the medical board found the Veteran unfit for duty due to a preexisting chronic recurrent bronchitis disability that was not aggravated by active duty.  

The Veteran received a VA respiratory examination in November 2011.  The examination report noted that the Veteran had a current diagnosis of chronic bronchitis, with a diagnosis date of "prior to military service."  At the conclusion of the examination, the VA examiner explained that, upon a review of all the relevant evidence of record, the Veteran had a history of significant pulmonary problems prior to military service, including three months of hospitalization in 1959.  The VA examiner also noted that, after being hospitalized for respiratory symptoms during service, the Veteran advanced having a history of attacks since childhood.

In March 2014, VA obtained a new opinion on the question of whether the bronchitis disability clearly and unmistakably pre-existed service.  At the conclusion of the examination, the VA examiner opined that the Veteran's chronic bronchitis clearly and unmistakably existed prior to military service.  As reason therefor, the VA examiner discussed the Veteran's contemporaneous statements at service entrance concerning past bronchial/respiratory problems, the Veteran's respiratory treatment in 1959 that was followed with X-rays in 1960-61 showing a clearing of pneumonia, but continued bronchial thickening, and the service treatment records diagnosing chronic recurrent bronchitis with existence prior to service.

VA also received multiple statements and opinions from the Veteran's private physician.  In a January 2009 opinion, the private physician wrote that "it would seem reasonable to me that the asthma and chronic bronchitis that he suffers started with an exposure during his military career."  In a subsequent September 2009 statement, the private examiner wrote that, "while I understand that it is not my responsibility to judge on this relationship, it would seem logical to me that the illness he contracted within in the Army, and for which he was given a discharge, would qualify him for some degree of service relatedness for his chronic lung disease." 

Due to the inadequacy of the prior private statements/opinions, in March 2016, the Veteran's private physician of approximately 30 years submitted a new, detailed opinion.  The private opinion reflects that the physician reviewed all the relevant evidence of record, including the Veteran's service treatment records.  Concerning the preexistence of chronic/asthmatic bronchitis prior to service, the private examiner advanced that while the Veteran had dealt with respiratory issues, including bronchitis, during childhood, the Veteran was not diagnosed with chronic bronchitis until after entry into service.  Further, medical records were negative for any treatment of bronchitis for approximately three years prior to service.  

In finding that the evidence was not clear and unmistakable that the currently diagnosed bronchitis disability preexisted service, the private physician opined that, based upon the evidence of record, "there is no logical conclusion other than [the Veteran] had few minor issues with bronchitis or colds prior to service, and left the service with diagnosis of chronic bronchitis and pneumonia.  Based strictly upon medical records, there is no evidence that [the Veteran] was treated for Valley Fever, and no evidence of treatment for chronic bronchitis prior to military service." (emphasis added).

The Board notes that there is significant evidence that the Veteran's bronchitis disability preexisted service; however, the March 2016 private opinion is of sufficient probative value to prevent a finding that there is clear and unmistakable evidence that a bronchitis disability existed prior to service; therefore, the presumption of soundness at service entrance is not rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Service Connection for Asthmatic Bronchitis

When the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner at 1096.  Throughout the course of this appeal, the Veteran has advanced that recurrent asthmatic bronchitis either originated or was aggravated by the April 1966 to December 1966 period of active service.  At the outset, the Board notes that the Veteran is currently diagnosed with chronic bronchitis/recurrent asthmatic bronchitis.  Such diagnoses can be found in the reports from the November 2011 VA respiratory examination and the corresponding March 2014 and June 2015 addendum opinions.  

Next, the Board finds that during service the Veteran was diagnosed with and treated for chronic bronchitis and pneumonia and was subsequently medically discharged from service due to the bronchitis disability.  In September 1966, the Veteran received a physical profile for chronic asthmatic bronchitis which ordered no strenuous exertion, prolonged marching, or running.  The Veteran then underwent Medical Board proceedings in November 1966.  After examining the Veteran, reviewing the in-service hospitalization records, and considering other evidence of record, the Medical Board found that the Veteran was medically unfit for service due to the respiratory disability of chronic recurrent bronchitis.

Finally, the Board finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed recurrent asthmatic bronchitis is related to the in-service bronchitis diagnosis, symptoms, and treatment.  As noted above, the Veteran was discharged from service due to the recurrent bronchitis disability.

At the March 2015 Board videoconference hearing, the Veteran testified about having breathing problems eight weeks into service.  The Veteran further testified to having continued respiratory symptoms after service, and that the severity of the post-service symptoms was the same as the severity of the in-service symptoms.  It was further testified to that the Veteran did not obtain treatment for the respiratory symptoms until the 1990s as he intended to simply "tough" the symptoms out.

As noted above, the Veteran received a VA respiratory examination in November 2011.  At the end of the examination, the VA examiner rendered a negative aggravation opinion; however, as previously discussed, due to the lack of clear and convincing evidence that the Veteran's bronchial disability preexisted service, the instant matter is a question of direct service connection.  As such, the November 2011 opinion is of no probative value to the instant decision.

In a subsequent March 2014 addendum opinion, a VA examiner opined that the Veteran's bronchitis disability clearly and unmistakably existed prior to service and found that the disability was not aggravated by service.  Then, in a second VA addendum opinion in June 2015, a VA examiner again found that the Veteran's bronchitis disability clearly and unmistakable was not aggravated by service.  Again, as the instant decision finds that the evidence is not clear and unmistakable that the Veteran's bronchitis disability existed prior to service, the instant matter is a question of direct service connection, and the addendum opinions are of no probative value as they do not address this issue.

VA received an opinion from the Veteran's private physician of approximately 30 years in March 2016.  The opinion letter reflects that the VA examiner reviewed all of the relevant evidence of record, including in-service treatment records.  The private physician even conducted additional research into the Veteran's pre-service respiratory history.  After conducting a thorough review of the record, the private physician opined that it was at least as likely as not that the Veteran's currently diagnosed bronchitis disability was related to service.

The private physician explained that the Veteran had a clean respiratory history for three years prior to service.  During service, the Veteran became ill with cough, chest pain, and shortness of breath.  The Veteran was diagnosed with bronchitis that led to pneumonia.  This, in turn, resulted in the Veteran's prolonged hospitalization until medical discharge.  Upon separation from service, the Veteran's respiratory problems continued.  Subsequent post-service treatment records indicate a history of post-service respiratory symptoms.  

In evaluating past VA medical opinions, the private physician explained that past VA examiners confused bronchitis with chronic bronchitis, which the private examiner explains are two separate diseases.  The physician noted that, "one can have many episodes of bronchitis without ever having chronic bronchitis."  As such, the physician found that, while the Veteran had been diagnosed and treated for bronchitis prior to service, it was not until the bronchial attack in service that the Veteran showed signs of, and was diagnosed with, chronic bronchitis.

The private physician went on to explain that damage to the Veteran's lungs caused by the in-service pneumonia at least as likely as not caused the Veteran's current recurrent asthmatic bronchitis.  While it was acknowledged that the Veteran had a long history of smoking, the physician noted that respiratory disabilities can have a number of non-smoking related causes, including severe respiratory disease.  As the Veteran had a severe respiratory disease in service, prior to the long history of smoking, it was more likely than not that the current asthmatic bronchitis was related to the in-service respiratory problems, rather than the subsequent smoking history.

The Veteran is currently diagnosed with recurrent asthmatic bronchitis.  During service the Veteran was diagnosed with, and treated for, chronic bronchitis and pneumonia and was subsequently medically discharged from service due to the bronchitis disability.  The Veteran's private physician of approximately 30 years 

has linked the severe in-service respiratory diseases to the currently diagnosed asthmatic bronchitis.  Resolving reasonable doubt in the Veteran's favor, the Board finds that recurrent asthmatic bronchitis was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.     


ORDER

The Board's March 16, 2016 decision denying service connection for asthmatic bronchitis is vacated.

Service connection for recurrent asthmatic bronchitis is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


